UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

LISA LYONS WARD,                                  :
                                                  :
               Plaintiff,                         :       Civil Action No.:         08-2040 (RMU)
                                                  :
               v.                                 :       Re Document No.:          28
                                                  :
ROBERT M. GATES., et al.,                         :
                                                  :
               Defendants.                        :

                                    MEMORANDUM OPINION

               GRANTING AS CONCEDED THE DEFENDANTS’ MOTION TO DISMISS

       In November 2008, the pro se plaintiff 1 filed a complaint alleging that the defendants had

committed various violations of 42 U.S.C. § 1983. See generally Compl. On March 18, 2010,

the defendants filed a motion to dismiss, arguing that the plaintiff’s complaint was untimely

under the controlling statute of limitations. Defs.’ Mot. at 11.

       Shortly thereafter, the court advised the plaintiff of her obligation to file an opposition to

the motion by April 23, 2010, and alerted her to the possibility that the defendant’s motion would

be treated as conceded if she failed to file such an opposition. See Minute Order (Mar. 24,

2010). On three occasions, the court granted the plaintiff an extension of time to file her

opposition. See Minute Order (Apr. 28, 2010), Minute Order (June 1, 2010), and Minute Order

(June 28, 2010). The court further notes that the plaintiff’s most recent motion for an extension

of time was filed on June 24, 2010, the day after her opposition was originally due. See Pl.’s

Mot. for Extension (June 24, 2010). Nevertheless, the court granted this enlargement of time,




1
       The court notes that although the plaintiff is pro se, she represents that she is a practicing
       attorney. Compl. ¶ 7.
and advised the plaintiff that no further extensions of time would be granted absent extraordinary

circumstances. See Minute Order (June 28, 2010).

       The latest deadline, June 28, 2010, has long-since passed, and the plaintiff still has not

filed her opposition. 2 Accordingly, the court grants the defendants’ motion to dismiss as

conceded. See Twelve John Does v. Dist. of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997)

(noting that a district court acts within its power in relying on the absence of a response as a

basis for treating a motion as conceded); LCvR 7(b) (stating that the court may treat a motion as

conceded if an opposition is not filed within the prescribed time).

       An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 10th day of January, 2011.



                                                                 RICARDO M. URBINA
                                                                United States District Judge




2
       On June 28, 2010, the plaintiff filed a supplemental motion for enlargement of time, asking for
       another extension of time to July 7, 2010. See Pl.’s Supp. Mot. Nevertheless, the plaintiff failed
       to file an opposition by this date as well.

                                                   2